Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Acknowledgment is made for the applicant’s response and amendment filed on 07/28/2021.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/28/2021 has been entered.
Remarks

The claims are presented as follows:

Claim 1 is amended.
Claims 4-6 are new.
Claims 1-6 are pending.
    
Allowable Subject Matter

Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Sarma et al. Publication No. (US 2018/0004818 A1) in view of Kolb, V et al. Publication No. (US 2021/0104014 A1).


claim 1, Sarma teaches a system for server-less cloud computing comprising:
processor (processor 410  FIG.4) and a computer readable medium operably coupled thereto (computer hardware platforms used as the hardware platforms for the streaming data retrieval system 230 [0116] FIG.2), the computer readable medium composing a plurality of instructions stored in association therewith that are accessible to, and executable by, the processor (The hardware elements contain operating systems and programming languages for streaming data retrieval system 230 as described with respect to FIGS. 1-12 [0116-0117] FIG.14):
(a) a Task Similarity Detector (a request processor 410 to identify a unique combiner for matching tasks [0057-58] FIG.4); 
(b) a Merge Appropriateness Identifier (streaming data processor 420 to perform matching similarly of tasks through query data matcher 837-FIG.8 and unique identifiers [0057-58] FIG.4); 
(c) a Task Merger (query combiner 430 FIG.4); and 
(d) at least two tasks (requesting a pair of tasks <unique ID, query> and <unique ID, return information> that involve the same unique ID [0057-58] FIG.11); 
wherein the Task Similarity Detector comprises coding capable of maintaining one or more hash tables (The request processor 410 uses a hash table to generate a unique number for the ID. This number identifies a unique combiner machine in 430, using this hash to identify the machine, the request processor 410 may send both the first and the second records to the identified machine [0057-58], see FIG.11),  wherein said hash tables comprise on or more entries (hash tables contain corresponding unique ID [0062-64] FIG.4); 
wherein the Merge Appropriateness Identifier comprises coding capable of evaluating the impact of merging two or more tasks on any other tasks in a scheduling queue of the system (the combiner machine also starts receiving records of the form <unique ID, projected record> from the streaming data processor 420. For the time window or the maximum number of records specified by the query, the combiner machine collects all the projected records matching the query and performs any aggregations specified by the query [0064-86], see FIG.9). 
Sarma does not explicitly teach wherein each entry comprises a hash-key and a pointer to a corresponding task.
Kolb teaches wherein each entry comprises a hash-key and a pointer to a corresponding task (Kolb: schedule and fill task queues based on priorities, quality, and/or deadlines, these task queues can be shared as nearby tasks and far away tasks, tasks can be scheduled with goals of when they'll be done based on estimated task duration [0029-33] using a hash key approach of the method to keep the information in a non-conflicting cache-line [0047] FIG.4 and an incremental pointer in the hash table  as each task history grows to make future choices shift based on the accuracy of estimation and the number of optional choices that remain [0050] FIG.7).
It would have been obvious to a person having ordinary skilled in the art at the time the invention was made to have modified Sarma by the teaching of to have a hash-key Kolb: [0040] FIG.14).

Regarding claim 2, Sarma teaches the system of claim 1, wherein the Merge Appropriateness Identifier comprises: (a) a Position Finder; and (b) a Merge Impact Evaluator (streaming data processor 420 to perform matching similarly of tasks based on their unique IDs [0057-58] FIG.11); 

Regarding claim 3, Sarma teaches the system of claim 1, wherein the mergeability of two tasks is achieved on a task level or an operational level (Sarma: The query result combiner 430 is responsible for combining all the matching data records for a query based on the unique IDs, and performing level aggregations that can be specified in the query [0063-65] FIG.11).  

	
Claim 4 (allowable subject matter).


Regarding claim 5, the modified Sarma teaches the system of claim 1, wherein said system for server-less cloud computing is used as part of a video streaming service (Kolb: Adaptive Cloud Service (which includes the dynamic creation of a Micro Cloud).  [0084] FIG.2).  

Regarding claim 6, Sarma teaches the system of claim 2, wherein the Position Finder comprises functionality to locate a suitable position for at least one merged task in the scheduling queue  (the combiner machine also starts receiving records of the form <unique ID, projected record> from the streaming data processor 420. For the time window or the maximum number of records specified by the query, the combiner machine collects all the projected records matching the query and performs any aggregations specified by the query [0064-86], see FIG.9).  

Conclusion
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111 (c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELNABI O MUSA whose telephone number is (571)270-1901, and email address is abdelnabi.musa@uspto.gov ‘preferred’. The examiner can normally be reached on M-F 9:00 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kizou, Hassan can be reached on 571-2723088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-



/ABDELNABI O MUSA/Primary Examiner, Art Unit 2472